           Case 1:20-cv-00481-JPC Document 58 Filed 04/01/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LUDOVIC FREBET et al.,                                                 :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    20-CV-481 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
L’ATRE ENTERPRISES, INC. et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On March 22, 2021, the parties jointly filed their proposed settlement agreement and

requested Court approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d

Cir. 2015). Dkt. 57. All parties are ordered to appear before the undersigned for a conference to

discuss the proposed settlement agreement on April 5, 2021 at 11:30 a.m. The conference will

occur via teleconference. At the scheduled time, counsel for all parties should call (866) 434-5269,

access code 9176261.

        Specifically, counsel should be prepared to address the following issues:

        1. Whether it is fair and reasonable that under the proposed settlement agreement Plaintiff

        Ludovic Frebet would receive $5,000 more than his proportional allotment for his

        “contributions as the lead Plaintiff in this action.” Dkt. 57 at 4. Counsel should be prepared

        to point the Court to cases in which courts approved similar arrangements, particularly in

        the absence of certification of the case as a collective action.

        2. Whether it is fair and reasonable that the seven Plaintiffs have allocated their individual

        portions of the overall settlement based on the “estimated amount of time each worked for

        Defendants,” id., rather than their estimated losses. Counsel should be prepared to point the
        Case 1:20-cv-00481-JPC Document 58 Filed 04/01/21 Page 2 of 2


      Court to cases in which courts approved settlements that allocated the overall settlement

      amount in this manner.

      3. Whether the release provision included in paragraph five of the proposed settlement

      agreement, see Dkt. 57-1 at 3, is overly broad because it requires Plaintiffs to waive “all

      related derivative benefit claims (both ERISA and non-ERISA benefits).” Counsel should

      be prepared to point the Court to cases in which courts approved settlement agreements that

      required Plaintiffs to waive such claims.

      4. Whether the proposed settlement agreement purports to settle only this suit or other suits

      as well. The introductory paragraph, see Dkt. 57-1 at 1, suggests that it may be the latter

      because it purports to settle claims “including but not limited to” those brought in this

      lawsuit.

      SO ORDERED.

Dated: April 1, 2021                                  __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
